Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 3-5, 11-13, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 7, 8, 9, 10, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeld ET. Al (US pub, 20110250926 A1) in view of Halasz (US pub, 20140177472 A1).
Referring to claim 1, Wietfeld teaches a device (Fig. 1, item 110 paragraph [029])  comprising: 
a first radio; a second radio; a third radio; a fourth radio (Fig. 2, items 240a, 240b, 240c, 240d…240n as 1st, 2nd 3rd and 4th Radio respectively); and 
processing device coupled to the first radio, the second radio, the third radio, and the fourth radio (Fig. 2, item 250 processing device coupled to the 1st, 2nd 3rd and 4th radio), wherein the processing device is to:
communicate, using the first radio, first data with a second device via a first wireless link between the device and the second device (Fig. 1, item 110 communicating via a first wireless link between the device and second device such as item 164, [046], D1 as second device);
communicate, using the second radio, second data with a third device via a second wireless link between the device and the third device ([046], FIG. 4 shows different levels of antenna sharing by seven different wireless devices D1 through D7, Different combinations of radios, frequency bands, and operating modes are listed on the left side of FIG. 4, wherein D2 refers to third device);
communicate, using the third radio, third data with a fourth device via a third wireless link between the device and the fourth device ([046], FIG. 4 shows different levels of antenna sharing by seven different wireless devices D1 through D7, Different combinations of radios, frequency bands, and operating modes are listed on the left side of FIG. 4, wherein D3 refers to fourth device); and 
Wietfeldt teaches techniques for supporting a plurality of radios on a wireless device in multiple networks exhibited in figure 1 with plurality of devices but expressly lacks communicating with a server of a CDN.

It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify multiple networks connections and multiple radios along with WLAN channels  of Weitfeld that operates on various frequencies for data communication in a various p2p and direct connection to the content server to include the P2P network connection with server connection that perform file transfers in order for a user equipment (item 110) to exchange with another cellular phone via one or more communication channel via a peer-to-peer Wi-Fi connection without the need for a router.
Referring to claim 2, Halasz teaches the device of claim 1, wherein: the first radio (Fig. 1, [016], radio communication between 102a-102c that are connected on P2P channel) establishes a first peer-to-peer (P2P) channel in a 5 GHz frequency band for communicating the first data with the second device ([016], [018], , see 802.11 that operates on various frequencies e.g. 802.11a = 5 GHz);
the second radio establishes a second P2P channel in the 5 GHz frequency band for communicating the second data with the third device (see paragraph [023], see 802.11 that operates on various frequencies e.g. 802.11a = 5 GHz); 
the third radio  (Fig. 2, [034], communication with client consumption device 102d) establishes a node-to-client (N2C) channel in a 2.4 GHz frequency band for communicating the third data with the fourth device ([016], [018], [023], see 802.11 that operates on various frequencies where 802.11 = 2.4 Ghz); and 
the fourth radio establishes a microwave communication channel of the point-to-point wireless link for communicating the fourth data with the server ([026], a radio transceiver to retrieve additional content files from a server of a content delivery network).
Referring to claim 6, Wietfeldt teaches the device of claim 1, further comprising a cellular radio coupled to the processing device, wherein the processing device is further to communicate, using the cellular radio, control data with a fifth device via a cellular link between the device and the fifth device (Fig. 2, items 210m is one of multiple radios where third radio to exchange control data over a cellular connection between first device and mesh network).
Referring to claim 7, Halasz teaches the device of claim 6, wherein the fifth device is a server of an Internet Service Provider (ISP), and wherein the processing device communicates the control data with a mesh network control service (MNCS) via the fifth device, the MNCS being executed on a remote server accessible via the Internet (see paragraph [014], [018], [023]).
Referring to claim 8, Halasz teaches the device of claim 1, wherein the processing device is configured to operate with backhaul functionality for a network backbone of the mesh network, the network backbone being formed by at least the first wireless link and the second wireless link, and wherein the processing device is configured to operate with access point (AP) functionality for at least the fourth device ([018], each peer group owners operates like an access point wherein peer owner 102a, 102c and 102f receive a request for content directly from the client device via a channel between the first client device and client device [023],[024], [027], [028]).
Referring to claim 9, Wietfeldt teaches a network device comprising: a first radio that operates in a 5 GHz frequency band (Fig. 2, items 240a) , 240c, 240d…240n, [026], IEEE 802.11 runs on 5GHz)
a second radio that operates in the 5 GHz frequency band (Fig. 2, items 240b);
a third radio that operates in a 2.4 GHz frequency band (Fig. 2, items 240c, Bluetooth (BT) – runs on 2.45 GHz); 
a fourth radio that operates in a microwave frequency band (Fig. 2, items 240d);
a processing device coupled to the first radio, the second radio, the third radio, and the fourth radio (Fig. 2, item 250 processing device coupled to the 1st, 2nd 3rd and 4th radio), wherein the processing device is to: communicate, using the first radio, first data with a second device via a first wireless link between the network device and the second device (Fig. 1, item 110 communicating via a first wireless link between the device and second device such as item 164, see paragraph [046], D1 as second device);
communicate, using the second radio, second data with a third device via a second wireless link between the network device and the third device ([046], FIG. 4 shows different levels of antenna sharing by seven different wireless devices D1 through D7, Different combinations of radios, frequency bands, and operating modes are listed on the left side of FIG. 4, wherein D2 refers to third device);
communicate, using the third radio, third data with a fourth device via a third wireless link between the network device and the fourth device ([046], FIG. 4 shows different levels of antenna sharing by seven different wireless devices D1 through D7, Different combinations of radios, frequency bands, and operating modes are listed on the left side of FIG. 4, wherein D3 refers to fourth device); and 
Wietfeldt teaches techniques for supporting a plurality of radios on a wireless device in multiple networks exhibited in figure 1 with plurality of devices but expressly lacks communicating with a server of a CDN.
However, Halasz teaches transmitting data between different peer-to-peer communications where a wireless device determines if it is simultaneously connected to a plurality of peer-to-peer communication groups. Furthermore, Halasz teaches communicate, using the fourth radio, fourth data with a server of a content delivery network (CDN) via a point-to-point wireless link between the network device and the server (see paragraphs [031], [033], content received from server 106), wherein the network device is an only ingress point for content files for a mesh network (Fig. g, item 102f is the only ingress node of the WEM for the content files to be provided to the client device) comprising at least the network device, the second device (Fig.2, item 202a, as first network device wireless connection), and the third device (Fig. 2, item 202b wirelessly connected to single ingress node 102f via a second wireless connection).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify multiple networks connections and multiple radios along with WLAN channels  of Weitfeld that operates on various frequencies for data communication in a various p2p and direct connection to the content server to include the P2P network connection with server connection that perform file transfers in order for a user equipment (item 110) to exchange with another cellular phone via one or more communication channel via a peer-to-peer Wi-Fi connection without the need for a router.
Referring to claim 10, rejected for same reasons and rationales similar to claim 2.
Referring to claim 14, Wietfeldt teaches the network device of claim 9, further comprising a cellular radio coupled to the processing device, wherein the processing device is further to communicate, using the cellular radio, control data with a fifth device via a cellular link between the network device and the fifth device (Fig. 2, items 210m is one of multiple radios where third radio to exchange control data over a cellular connection between first device and mesh network).
Referring to claim 15, Halasz teaches the network device of claim 14, wherein the fifth device is a server of an Internet Service Provider (ISP), and wherein the processing device communicates the control data with a mesh network control service (MNCS) via the fifth device, the MNCS being executed on a remote server accessible via the Internet (see paragraph [014], [018], [023]).
Referring to claim 16, Halasz teaches the network device of claim 9, wherein the processing device is configured to operate with backhaul functionality for a network backbone of the mesh network, the network backbone being formed by at least the first wireless link and the second wireless link, and wherein the processing device is configured to operate with access point (AP) functionality for at least the fourth device ([018], each peer group owners operates like an access point wherein peer owner 102a, 102c and 102f receive a request for content directly from the client device via a channel between the first client device and client device [023],[024], [027], [028]).
Referring to claim 17, rejected for same reasons and rationales similar to claim 1.
Referring to claim 18, rejected for same reasons and rationales similar to claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454